     Case 4:19-cv-00322-A Document 1-2 Filed 04/22/19      Page 1 of 2 PageID 7



                            United States District Court
                            Northern District of Texas

              Supplemental Civil Cover Sheet For Cases Removed
                             From State Court

1.     State Court Information:

              Court                                 Case Number

              141st District Court                  141-305850-19
              Tarrant County, Texas

2.     Style of the Case:

              Party and Party Type                  Attorney(s)

 Lisa Biron                               n/a (pro se)

 Plaintiff


 Federal Medical Center (“FMC”)           Brian W. Stoltz
 Carswell Warden Jody Upton               Assistant United States Attorney
                                          Texas Bar No. 24060668
 Defendant                                1100 Commerce Street, Third Floor
                                          Dallas, Texas 75242-1699
                                          Telephone: 214-659-8626
                                          Facsimile: 214-659-8807
                                          brian.stoltz@usdoj.gov
 FMC Carswell Psychologist Leticia A.     Brian W. Stoltz (see above)
 Armstrong

 Defendant
 FMC Carswell Psychologist E. Dixon       Brian W. Stoltz (see above)

 Defendant

3.     Jury Demand: Was a Jury Demand made in State Court? Yes.

4.     Answer: Was an Answer made in State Court? No.
     Case 4:19-cv-00322-A Document 1-2 Filed 04/22/19           Page 2 of 2 PageID 8
Supplemental Civil Cover Sheet
Page 2

5.     Unserved Parties:

       n/a — Kacie Inman, an attorney with the Federal Bureau of Prisons, accepted
       service of the state-court citation and a copy of the complaint for each of Upton,
       Armstrong, and Dixon.

6.     Nonsuited, Dismissed or Terminated Parties: n/a

7.     Claims of the Parties:

       The filing party submits the following summary of the remaining claims of each
       party in this litigation:

              Party                                     Claim(s)

       Plaintiff Lisa Biron               alleged violation of rights by prison officials
